The question before us in this case is presented upon a certificate of dissent from the Court of Civil Appeals for the First District and sufficiently appears in the opinion of that court, which will be reported along with this.
Having carefully examined the question and considered the views of the justices of the Court of Civil Appeals, we have concluded that the opinion of the majority is correct. We deem it unnecessary to go further than to hold that the statement of the facts shows that the cupola fell, and that it was used by appellees as a part of the building and was so treated and regarded in the contract of insurance. That which the parties themselves appear to have regarded as a part of the building in making the contract should be so treated by the court. *Page 194